Citation Nr: 0637154
Decision Date: 11/30/06	Archive Date: 01/18/07

Citation Nr: 0637154	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  96-05 204	)	DATE NOV 30 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.

REPRESENTATION

Veteran represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION


The veteran served on active duty from August 1978 to March 
1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time on the Board's own motion, 
when an appellant has been denied due process of law.  
38 U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.904 
(2006).  

In a decision issued on February 21, 2006, the Board denied 
the veteran's service connection claim for schizophrenia.  
However, it has come to the Board's attention that, prior to 
such issuance, in July 2005, the veteran's representative 
faxed a records request.  Such request was received at the RO 
in St. Petersburg, but did not reach the Atlanta RO and was 
not associated with the claims folder until August 2006.  
Since the RO did not take action on the records request which 
was in VA's possession prior to the issuance of the February 
2006 decision, the Board concludes that the veteran was 
denied due process.

In order to ensure that the veteran has been accorded full 
due process of law, the Board will, on its own motion, vacate 
its decision of February 21, 2006.  In view of the foregoing, 
the veteran's claim will be remanded in a separate decision.  


Accordingly, the February 21, 2006 Board decision addressing 
the issue of entitlement to service connection for 
schizophrenia is vacated.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0604924	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his sister

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that no new and 
material evidence had been submitted sufficient to reopen a 
service connection claim for schizophrenia.  The veteran 
subsequently perfected an appeal.

In July 1997, the veteran and his sister presented testimony 
before a Veterans Law Judge sitting at the RO.  In October 
1997, the Board denied the veteran's claim to reopen.  The 
veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1998, the Secretary of Veterans Affairs filed an 
Unopposed Motion to Remand, and to stay proceedings.  By 
Order dated in October 1998, the Court vacated the Board's 
October 1997 decision and remanded the matter for 
readjudication.

In January 1999, the Board remanded the case for further 
development, and in February 2001, the Board remanded the 
case to afford the veteran another personal hearing before a 
Veterans Law Judge.  A hearing was scheduled in September 
2001, however the following month, the veteran, through his 
attorney, withdrew his request for an additional hearing.

In a November 2004 letter, the Board advised the veteran that 
the Veterans Law Judge who conducted his July 1997 hearing 
was no longer employed by the Board.  The veteran was further 
advised that he had the right to another hearing and was 
requested to clarify within 30 days whether he wanted to 
attend another hearing.  The veteran did not respond to that 
letter.  

In December 2004, the Board reopened the veteran's service 
connection claim for schizophrenia, finding that new and 
material evidence had been submitted, and remanded the 
veteran's service connection claim on the merits for further 
development.  In that decision, the veteran was also advised 
that he may request a personal hearing regarding the merits 
of his service connection claim.  There has been no 
additional request, thus the Board finds that the veteran 
wishes to proceed without another hearing.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no evidence of schizophrenia during the 
veteran's active military service, or within one year 
following service, and the preponderance of the evidence is 
against a finding that the veteran's current schizophrenia is 
related to his military service.


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated in active 
service, nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in March 2003, August 2003, and October 2003.  These letters 
collectively informed the veteran of the provisions of the 
VCAA.  More specifically, the letters notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his appeal, but that he had 
to provide enough information so that VA could request the 
relevant records.  The letters discussed the RO's attempts 
already made to obtain relevant evidence with regard to this 
appeal or referred the veteran to the statement of the case 
(SOC) and supplemental statements of the case (SSOCs) for a 
list of evidence already received by the RO.  Finally, the 
Board notes that the RO's March 2003 and August 2003 VCAA 
letters notified the veteran of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
provide any additional evidence or information he had 
pertinent to his claim.  The veteran has not alleged that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board acknowledges that VA did not send the veteran a 
VCAA letter after his service connection claim was reopened; 
however, the issue of whether the veteran is entitled to 
service connection for schizophrenia is a 'downstream issue' 
of the original new and material evidence claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Applying the foregoing GC opinion, if the notice given on the 
underlying claim (new and material evidence) was adequate, 
then additional notice regarding the downstream service 
connection issue is not required.  Therefore, the RO was not 
required to provide additional 38 U.S.C.A. § 5103(a) notice 
with respect to the issue currently before the Board.  
Nevertheless, the Board observes that the VCAA letters 
discussed above provided the essential elements for a service 
connection claim.  

Further, the RO issued a detailed SOC in December 1995, as 
well as SSOCs in June 2000, August 2000, May 2003, and July 
2005, in which the veteran and his attorney were advised of 
all the pertinent laws and regulations regarding his claim.  
Thus, the Board believes that appropriate notice has been 
given in this case.  Additionally, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOC issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the July 
2005 SSOC contains the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the veteran of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA by the July 2005 
SSOC.  For these reasons, the Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records.  Pursuant 
to the Board's December 2004 remand, the RO requested any 
additional service medical records, including any from the 
Stuttgart Army Health Clinic.  After a thorough search, the 
National Personnel Records Center indicated that no 
additional service medical records were on file.  Thus, the 
Board finds that additional attempts to secure these records 
would be futile.   

The claims folder also contains service personnel records, VA 
treatment records from Dublin, records from the Social 
Security Administration (SSA), as well as private medical 
evidence from Dr. Wadelton, Grady Memorial Hospital, Satilla 
Mental Health Clinic, and Dr. Anderson.  The veteran was 
afforded a relevant VA examination in June 2005, and as noted 
above, he was afforded a personal hearing in connection with 
his service connection claim on the merits, however he did 
not indicate that he desired another hearing.  Finally, the 
veteran has not indicated that he has any additional evidence 
to submit.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio 
v.Principi, 16 Vet. App. 183 (2002).  


Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records, service personnel 
records, VA medical evidence, SSA records, and private 
medical evidence.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2005).  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (2005).

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c) (2005). 

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

VA medical evidence confirms a current diagnosis of 
schizophrenia, thereby satisfying the first element of the 
veteran's service connection claim.  However, service medical 
records are negative for any psychiatric complaints, 
treatment, or diagnoses, and there is no evidence of a 
psychosis within one year post-service.  The first objective 
evidence showing a diagnosis of schizophrenia is a private 
hospital report dated in December 1985, approximately 20 
months following the veteran's discharge from service.  

The Board notes that the veteran's SSA determination that the 
veteran became disabled due to schizophrenia beginning in 
December 1985 does not help the veteran's service connection 
claim since it is based on different standards and does not 
find that the veteran's psychiatric disability is related to 
service.

Further, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
schizophrenia is related to service.  There is favorable 
evidence of record from the veteran's private doctor, Dr. 
Wadelton.  According to her September 2001 report, Dr. 
Wadelton discussed that the prodromal phase of the veteran's 
illness began as early as 18 years old (prior to service), 
and the actively psychotic phase of his illness was more 
likely than not present prior to the veteran's discharge from 
service.  The unfavorable evidence of record is a June 2005 
VA examination report.  The VA examiner concluded that it is 
unlikely that the veteran's schizophrenia is related to his 
period of military service.  The examiner felt that the 
veteran's schizophrenia began in December 1985; the symptoms 
seemed to be sudden, and not progressive.  The examiner 
further observed that the evidence does not demonstrate that 
the veteran's symptoms of schizophrenia have repeated 
themselves since his 1985 psychiatric hospitalization.  

On review, the Board is inclined to give greater weight to 
the opinion of the June 2005 VA examiner than to the opinion 
of Dr. Wadelton.  Although Dr. Wadelton indicated that she 
reviewed the veteran's service medical records, the VA 
examiner not only reviewed the veteran's service medical 
records, but the entire claims folder, to include Dr. 
Wadelton's report.  The VA examiner disagreed with her 
conclusion regarding the likelihood that the veteran's 
schizophrenia is related to service.  Based on the following 
discussion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
schizophrenia is related to service.   

First, the Board notes that Dr. Wadelton presented 
conflicting statements in her report.  At the beginning of 
her report, she concluded that it is more likely than not 
that the veteran's schizophrenia was present prior to his 
discharge from service.  However, in the same report, while 
discussing evidence from Grady Memorial Hospital, she 
indicated that "the onset of full blown schizophrenia 
occurred possibly as early as age 18 and no later than age 25 
at which time he was hospitalized."  That statement suggests 
that the veteran either developed "full blown 
schizophrenia" prior to service, during service, or up to 
approximately 20 months after service.  Significantly, Dr. 
Wadelton's acknowledgment that the veteran could have 
developed schizophrenia as late as age 25, approximately 20 
months post-service, is in direct conflict with her opinion 
relating the veteran's schizophrenia to service.  

(To the extent that Dr. Wadelton suggested that the veteran 
developed schizophrenia prior to service, the VA examiner 
pointed out that the veteran's service entrance examination 
report is entirely negative for any psychiatric complaints, 
treatment, or diagnoses).  

Second, in her September 2001 statement, Dr. Wadelton, 
herself, acknowledged that the veteran was not diagnosed with 
a psychiatric disability in service.  Nevertheless, she felt 
that the physicians ignored certain complaints and symptoms, 
which warranted further psychiatric evaluation.  For example, 
Dr. Wadelton highlighted the veteran's May 1983 visit to the 
clinic with complaints of headaches across the forehead; at 
that time, the veteran stated that he was under extreme 
stress due to the death of his father two weeks prior.  
Diagnosis was tension headache.  Dr. Wadelton believed that 
the veteran should have been referred for a psychiatric 
evaluation.  Dr. Wadelton stated that "[i]t is more common 
for veteran to present with somatic complaints such as 
'headache' than to admit to feelings of anxiety, depression, 
and even psychosis."  The June 2005 VA examiner acknowledged 
the 1983 visit to the clinic, but stressed that at that 
visit, the veteran was only diagnosed with a headache.  Thus, 
while the evidence shows a complaint of feeling stressed and 
a diagnosis of tension headache, the record simply does not 
contain an in-service psychiatric diagnosis.  

Third, the Board notes that Dr. Wadelton suggested that the 
veteran was unable to maintain effective work relationships 
while in the military, by noting that veteran reported 
becoming "argumentative" and having "difficulty getting 
along with his superiors and peers."  However, the VA 
examiner indicated that the veteran's service personnel 
records showed significant evidence to the contrary.  Such 
records demonstrated that the veteran worked well with his 
co-workers.  He had been promoted numerous times, and earned 
the respect of his superiors.  He displayed sound judgment in 
performing his military duties.  Further, the veteran's 
supervisory skills were noted as outstanding.  The veteran 
was described as enthusiastic and energetic as an "NCO," 
and was noted for his courtesy and politeness, and for having 
a positive orientation toward the mission of his unit.  Thus, 
the objective evidence of record does not support the 
veteran's reported history of being "argumentative" and 
having difficulty getting along with his peers and superiors 
in service.  Since Dr. Wadelton's opinion is partly based on 
the veteran's unsubstantiated reported history, the probative 
value of her medical opinion is significantly lessened to the 
extent it is based on an inaccurate factual premise.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  While the Board may 
not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

In sum, the Board finds that the VA opinion is more probative 
and of greater weight than Dr. Wadelton's opinion.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's current schizophrenia is related to service.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Therefore, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


